IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 55 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
SAMUEL D. MITCHELL,           :
                              :
               Petitioner     :


                                        ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2015, the Application for Appointment of

Counsel is DISMISSED, WITHOUT PREJUDICE to Petitioner’s right to pursue relief in

his presently-pending Post Conviction Relief Act petition.